IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MICHAEL HARON,                           :   No. 65 MAP 2017
                                         :
                   Appellee              :   Appeal from the order dated
                                         :   September 19, 2017 of the
                                         :   Commonwealth Court at No. 220 MD
             v.                          :   2015.
                                         :
                                         :
PENNSYLVANIA STATE POLICE,               :
                                         :
                   Appellant             :


                                    ORDER


PER CURIAM                                               DECIDED: July 18, 2018
     AND NOW, this 18th day of July, 2018, the order of the Commonwealth Court is

hereby AFFIRMED.